DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 15-17 have been newly added; claims 9-12 remain cancelled. Claims 1-8 and 13-17 are pending and considered in the present Office action.

Applicant’s arguments are not persuasive. The rejections are maintained. The new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant argues Ouchi does not disclose an anisotropic press machine based on paras. [0042] and [0066]. This argument is not persuasive for the following reasons. Ouchi teaches in para. [0066] the stacked body 10 was enclosed in a film container, then isostatically pressed; as such, this step is not anisotropic. However, prior to this isostatic pressure in the film container, the stacked body was formed through thermocompression bonding via stainless-steel plates, see e.g., paras. [0066]. Based on the shape of the pressing machine (i.e., planar pressing plates, see e.g., para. [0066]), Fig. 3), one of ordinary skill in the art would understand the pressing of Ouchi is anisotropic since there is a lack of pressing pressure at the side(s) of the stacked body 10 by plate(s) 11; moreover, anisotropic pressing by planar press and roll press is known to one of ordinary skill in the art to improved adhesion between the electrode and electrolyte, hence obvious to one of ordinary skill in the art, see e.g., paras. [0004], [0035], [0079], and [0088] of Nishino. 

Applicant argues Ouchi fails to teach pressing the laminate (negative electrode current collector, negative electrode active material, solid electrolyte layer, and a positive electrode active material layer) in a state where the laminate is insulated from the press machine because the prior art teaches each green sheet is laminated and then subjected to firing to produce a stacked body. Applicant’s argument is not persuasive because Ouchi teaches the green sheets are sequentially stacked to form an electrical cell (e.g., two cells in series or parallel having a current collector stacked therebetween), which is thermocompression bonded to form the stacked body 10 before the film container is incorporated (and isostatically pressed), see e.g., paras. [0040]-[0041], and  [0066].

Applicant argues it would not have been obvious to modify Ouchi with a copper current collector because the firing temperature (700 °C) would result in a short circuit. This argument is not persuasive because applicant provides no evidence of a short circuit. Arguments of counsel cannot take the place of factually supported evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). MPEP 2145.

Applicant elaborates on the problem the instant invention aims to solve, i.e., sulfurization of the copper current collector and shorting between the electrodes.  Applicant argues since Ouchi is directed to an oxide all solid state battery, the problem of a sulfurized copper current collector is not addressed. Further, applicant argues Ouchi does not aim to solve the problem of shorting between the electrodes. In response to applicant's arguments against the references individually (i.e., Ouchi), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument with respect to the solid electrolyte only considers Ouchi; it is noted, however, that Ouchi was modified by Honda to teach the sulfur solid electrolyte. In response to applicant's argument that the prior art does not teach solving the problem of sulfurized copper or shorting between the electrodes, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the prior art recognized a different reason to utilize the copper current collector, and a different reason to insulate the press machine. Nishino teaches a negative electrode current collector comprises copper to allow collection of the power generating element, see e.g., paras. [0058]-[0061]. Honda also teaches the same metal, see e.g., para. [0105]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07. Honda teaches the pressing jaw 111, 112 may each be a metal flat plate with an insulating coating, a ceramic flat plate, or a rubber flat plate, wherein such plates provide sufficient pressing to achieve adhesion between the electrolyte and electrode material, see e.g., para. [0043], [0064]. Honda suggests the pressing plates are both coated in insulating material, thereby making the plate insulating, or both pressing plates, in and of themselves, are insulating in nature (i.e., via ceramic plate, rubber plate). Further, Kaneta teaches pressing plates (14-17) each having a fluorine based rubber sheet 15 thereon which allows for uniform pressure on the cell 16, see e.g., para. [0024], [0035]-[0037]. It would be obvious to one having ordinary skill in the art to coat the plates of Ouchi is fluorine based insulating rubber resin material as suggested by Honda and Kaneta to achieve uniform pressure on the stack body and sufficient adhesion between the battery components. The incorporation of the insulating material suggested in the prior art on the pressing plates of Ouchi results in the insulating material in contact with a surface of the positive electrode active material layer (1). Further, Honda teaches either an oxide solid electrolyte or a sulfide solid electrolyte for use in the electrolyte and/or electrodes, see e.g., paras. [0102]-[111]. Nishino teaches a sulfide is preferable in view of being mostly high in ionic conductivity compared with the oxide solid electrolyte material, such that the ion conductivity of the electrolyte and electrodes is improved, see e.g., paras. [0046], [0051], [0054]-[0056]. It would be obvious to one having ordinary skill in the art to include a sulfide solid electrolyte in at least one of the negative electrode active material layer and the solid electrolyte layer to obtain improvements in ion conductivity.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues the improved charging/discharging efficiency of example 1 would not have been predicted or expected. This argument is not persuasive because "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof", In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), MPEP 716.02(c). 
Kitaura (US 2012/0216394) teaches one of ordinary skill in the art can expect a decrease in battery performance when the electrode unit (i.e., electrode and electrolyte layers) is non-uniformly pressed, see e.g., para. [0010]. Specifically, reducing coating non-uniformity by making the surface flat and smooth by pressing serves to decrease variation in charge and discharge, see e.g., para. [0067]. Thus, said another way, a uniformly pressed electrode unit is expected to show improved battery performance due to a decrease in the variation of charge and discharge. Nishino teaches it is known that pressing by planar press and roll press (i.e., anisotropic press machines) improves adhesion between active material layers and the solid electrolyte (para. [0004]); further, Kaneta teaches insulated pressing plates offer uniform pressure, while Honda teaches insulated pressing plates offer sufficient pressing to achieve adhesion between electrolyte and electrode. In view of the forgoing, one of ordinary skill in the art would expect improved battery performance due to the uniform pressure of the pressing plates (hence a uniformly pressed electrode unit) and improved adhesion between the electrolyte and electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-8, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2014/0120409), in view of Nishino et al. (US 2014/0082931), Honda (US 2017/0309947), and Kaneta (US 2003/0124416), hereinafter Ouchi, Nishino, Honda and Kaneta (all of record).
Regarding Claims 1-2 and 7-8, Ouchi describes a method of producing an all-solid battery, the method comprises a press machine (plates 11) that is configured to be in contact with a laminate (stacked body 10, or a plurality of stacked bodies 10), providing the laminate (10) to bring into contact with the press machine (plates 11), bringing the press machine (plates 11) in direct contact with the laminate (10), and pressing the laminate (10) with the press machine (plates 11) in a state where the laminate is heated (e.g., heated plates), see e.g., paras. [0054]-[0070]. Ouchi teaches the stack 10 includes the positive electrode layer 1, a solid electrolyte layer 2 and a negative electrode layer 3 in that order, i.e., 1/2/3, see e.g., para. [0033], see e.g., Fig. 1; further, the stacked body may be formed by stacking more than one stacked body (in series or in parallel) with a current collector therebetween, see e.g., para. [0041]. For example, when two stacked bodies are stacked with a current collector therebetween the resulting laminate is 1/2/3/C/1’/2’/3’, where 1/2/3 represents the positive electrode layer 1, a solid electrolyte layer 2 and a negative electrode layer 3 of the first stacked body, C represents the current collector, and 1’, 2’, and 3’ represents the positive electrode layer 1’, a solid electrolyte layer 2’ and a negative electrode layer 3’ of the second stacked body. The foregoing configuration (i.e., 1/2/3/C/1’/2’/3’) teaches the laminate including a negative electrode current collector layer (C), a negative electrode active material layer (3), a solid electrolyte layer (2), and a positive electrode active material layer (1). Moreover, the laminate (1/2/3/C/1’/2’/3’) includes the negative electrode active material layer (3’), the negative electrode current collector layer (“C”), a negative electrode active material layer (3), a solid electrolyte layer (2), and a positive electrode active material layer (3) in this order.  One of ordinary skill in the art would understand the planar press machine of Ouchi, see e.g., Fig. 3, is anisotropic in nature by design (inherent), as evidenced by Nishino para. [0035], or obvious because it improves adhesion properties, para. [0004]. In view of the foregoing, the anisotropic press machine of Ouchi is configured to apply pressure such that an applied pressure by the press machine varies according to a direction. 
Ouchi does not teach coating an insulating material to a surface of press machine such that the laminate is insulated from the press machine or that the insulating material includes at least one of an oxide-based insulating material, a carbide-based insulating material, a ceramic-based insulating material, a imide-based resin or a fluorine-based resin such that the insulating material is in contact with a surface of the positive electrode active material layer. However, Honda teaches the pressing jaw 111, 112 may each be a metal flat plate with an insulating coating, a ceramic flat plate, or a rubber flat plate, wherein such plates provide sufficient pressing to achieve adhesion between the electrolyte and electrode material, see e.g., para. [0043], [0064]. Honda suggests the pressing plates are both coated in insulating material, thereby making the plate insulating, or both pressing plates, in and of themselves, are insulating in nature (i.e., via ceramic plate, rubber plate). Further, Kaneta teaches pressing plates (14-17) each having a fluorine based rubber sheet 15 thereon which allows for uniform pressure on the cell 16, see e.g., para. [0024], [0035]-[0037]. It would be obvious to one having ordinary skill in the art to coat the plates of Ouchi is fluorine based insulating rubber resin material as suggested by Honda and Kaneta to achieve uniform pressure on the stack body and sufficient adhesion between the battery components. The incorporation of the insulating material suggested in the prior art on the pressing plates of Ouchi results in the insulating material in contact with a surface of the positive electrode active material layer (1).
Ouchi does not teach the metal material used for the negative electrode current collector. However, Nishino teaches a negative electrode current collector comprises copper to allow collection of the power generating element, see e.g., paras. [0058]-[0061]. Honda also teaches the same metal, see e.g., para. [0105]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07.
Ouchi teaches each of the electrode layers (1, 3) and the electrolyte layer (2) included an oxide solid electrolyte, see e.g., para. [0034], but does not teach the solid electrolyte is a sulfide solid electrolyte. However, Honda teaches either an oxide solid electrolyte or a sulfide solid electrolyte for use in the electrolyte and/or electrodes, see e.g., paras. [0102]-[111]. Nishino teaches a sulfide is preferable in view of being mostly high in ionic conductivity compared with the oxide solid electrolyte material, such that the ion conductivity of the electrolyte and electrodes is improved, see e.g., paras. [0046], [0051], [0054]-[0056]. It would be obvious to one having ordinary skill in the art to include a sulfide solid electrolyte in at least one of the negative electrode active material layer and the solid electrolyte layer to obtain improvements in ion conductivity.
Regarding Claim 5, Ouchi teaches a planar press machine, but does not teach the press machine is a roll press machine; however, as evidenced by Nishino (para. [0035]), a roll press machine and the planar press machine of Ouchi are equivalent for providing anisotropic pressure during lamination of battery components, thereby improving adhesion between electrodes and electrolyte. The prior art’s recognition of equivalence between the planar press of Ouchi and the claimed roll press machine to provide anisotropic pressure during battery lamination presents strong evidence of obviousness in substituting one for the other in the method of Ouchi. MPEP 2144.06, II., Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).
Regarding Claim 6, the planar press machine of Ouchi is a surface press machine.
Regarding Claim 13, as detailed under the rejection of claim 1, Ouchi is modified to include an insulating material (i.e., fluorine base rubber) on both press plates to achieve uniform pressing. Additionally, considering the laminate is structured as two stacked bodies with a current collector therebetween (i.e., 1/2/3/C/1’/2’/3’, see rejection of claim 1 for more details), the modification of Ouchi teaches the insulating material on the press plate is in contact with a surface of the negative electrode active material layer (3’).
Regarding Claim 16, as detailed in the rejection of claim 1, Ouchi teaches the laminate is 1/2/3/C/1’/2’/3, i.e., a bipolar cell, cells connected in series). Ouchi also teaches the stacked body may be formed by stacking more than one stacked body in parallel, i.e., 1/2/3/C/3’/2’/1’, see e.g., para. [0041]. The laminate (i.e., 1/2/3/C/3’/2’/1’), includes a positive electrode layer 1, a solid electrolyte layer 2 and a negative electrode layer 3 of the first stacked body, a current collector C, and another positive electrode layer 1’, another solid electrolyte layer 2’, and another negative electrode layer 3’ of the second stacked body. The foregoing configuration (i.e., 1/2/3/C/3’/2’/1’) teaches the laminate includes the positive electrode active material layer as a first positive electrode active material layer (1), the solid electrolyte layer as a first solid electrolyte layer (2), the negative electrode active material layer as a first negative electrode active material layer (3), the negative electrode current collector layer (C), a second negative electrode active material layer (3’), a second solid electrolyte layer (2’), and a second positive electrode active material layer (1’) in order.
Regarding Claim 17, Ouchi teaches the thermocompression bonding is carried between 20 °C to 100 °C, paras. [0040], and [0066]; thus, Ouchi does not teach the temperature of anisotropic pressing is conducted at 170 °C. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, Nishino, Honda, and Kaneta in view of WO2016208970 (where Choi et al. (US 2018/0076442 is used as a translation) and Tsuchida et al. (US 2010/0297479), hereinafter Choi and Tsuchida.
Regarding Claims 3-4, Ouchi teaches the laminate is 1/2/3/C/1’/2’/3’ (see e.g., the rejection of claim 1). As such, the negative electrode active material layer 3, the solid electrolyte layer 2, and the positive electrode active material layer 1 respectively include a second surface, a third surface and a fourth surface (labelled in Fig. 1 of Ouchi below). The current collector (located between the two stacked bodies), is located below the negative electrode active material layer 3 of the laminate, consequentially has a first surface opposite the 2nd surface of the negative electrode active material layer 3 (see also discussion of Tsuchida below). 

    PNG
    media_image1.png
    383
    637
    media_image1.png
    Greyscale


Ouchi does not teach the negative electrode current collector (C) of the laminate includes a negative electrode active material layer non-laminating portion that projects in a direction along a first surface of the negative electrode current collector layer, and does not provide any details about the size of the current collector with respect to the positive electrode active material layer, negative electrode active material layer, or the solid electrolyte layer. However, Choi teaches electrode tabs are integrally formed with the negative electrode current collector and correspond to a non-coating region which is not coated with an electrode active material, see e.g., para. [0041]. Such leads are demonstrated in Fig. 8 of Tsuchida. 

    PNG
    media_image2.png
    737
    1079
    media_image2.png
    Greyscale

The first surface (of the negative electrode current collector 7), second surface (of the negative electrode 5), third surface (of the electrolyte 3) and fourth surface (of the positive electrode 4) are labelled in Fig. 8. The negative electrode active material layer non-laminating portion (leading out from the current collector 7) projects in a direction along a first surface of the negative electrode current collector 7. Modifying Ouchi with Choi to include an integral tab with the current collector, as clearly demonstrated by Fig. 8 of Tsuchida, results in an area of the first surface is largest with respect to the first surface, the second surface, the third surface and the fourth surface. 
As is understood by one of ordinary skill in the art lead tabs are necessary and serve as lead terminals, thereby allowing battery charging/discharging, see e.g., para. [0074] of Ouchi. It would be obvious to one having ordinary skill in the art the current collector of Ouchi includes an integral tab, having a non-laminating portion (i.e., non-coating region) thereby allowing the stacked battery to eventually charge/discharge. 
Regarding Claim 14, while Ouchi does not teach the non-laminating portion (lead tab) of the current collector is in contact with the insulating material on the pressing plates, such contact is expected under pressing/laminating conditions of the stacked body. Specifically, Fig. 2 of the instant disclosure describes a method of the related art. In the absence of another credible explanation, examiners should treat such subject matter as the work of another. See MPEP 2129. Thus, in view of the foregoing, one of ordinary skill in the art would have expected the lead/tab of the negative current collector of Ouchi (as modified by the other reference) to contact the insulating material coated on the pressing plates because such contact typically occurs in the laminating procedure of the electrodes and electrolyte. Moreover, consider the shape and material of the current collector lead (metal), and the high pressures and temperatures of the pressing method of Ouchi, one of ordinary skill in the art would expect the lead tab to bend and contact the insulating material of the pressing member.

Claims 1 is further rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, Nishino, Honda, and Kaneta in view of Vaganov et al. (US 2008/0070376), hereinafter Vaganov.
Regarding Claim 1, the modification of Ouchi teaches uniform pressure distribution is achieved by elastic rubber sheets that are fluorine based (see e.g., the rejection of claim 1 detailed above); oxide, imide, and ceramic based materials are not considered. However, Vaganov teaches force distribution members 55, 57 are coated on plates 43, 47 to provide uniform distribution of force; members 55, 57 are made fluorine based resin (Teflon), imide based resin (polyimide), and ceramic based insulating material (glass), see e.g., Fig. 7,para. [0061]-[0062], [0065]. It would be obvious to one having ordinary skill in the art to utilize various the elastic materials suggested by Vaganov (fluorine base, imide based, ceramic based) to achieve uniform force distribution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, Nishino, Honda, and Kaneta in view of Tsuchida et al. (US 2010/0297479), hereinafter Tsuchida.
Regarding Claim 15, Ouchi teaches the laminate is 1/2/3/C/1’/2’/3’ (see e.g., the rejection of claim 1). Ouchi teaches pressing this laminate (e.g., thermocompression bonding) but does not explicitly teach laminating a positive electrode current collector on a surface of the positive electrode material of the laminate. However, Tsuchida shows each electrode (4, 5) is associated with a current collector (6, 7) including a lead that protrudes passed the laminate, see e.g., Fig. 8. As is understood by one of ordinary skill in the art the current collector and lead tabs are necessary and serve as lead terminals, thereby allowing battery charging/discharging, see e.g., para. [0074] of Ouchi. It would be obvious to one having ordinary skill in the art the laminate of Ouch is further laminated with current collectors to allow the stacked battery to eventually charge/discharge. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, Nishino, Honda, and Kaneta in view of Kitaura et al. (US 2012/0216394), hereinafter Kitaura.
Regarding Claim 17, Ouchi teaches the pressing (e.g., thermocompression bonding) is carried out between 20 °C to 100 °C, paras. [0040], and [0066]; thus, Ouchi does not teach the temperature of anisotropic pressing is conducted at 170 °C. However, Kitaura teaches a pressing temperature between 150 °C to 230 °C enables the solid electrolyte to soften thereby increasing the adhesion between the electrolyte and electrodes, see e.g., paras. [0076]-[0077]. It would be obvious to one having ordinary skill in the art the anisotropic pressing of Ouchi is conducted at 170 °C to allow softening of the electrolyte, thereby increasing adhesion between the electrolyte and electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729